[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: PLAINTIFF'S MOTION TO REARGUE HOLDING OF CONTEMPT
The plaintiff moves for reargument of this court's decision holding him in civil contempt. The court grants the motion for reargument and, after careful consideration of the arguments and authorities presented by able counsel, adheres to it previous decision.
While the plaintiff may not have intended the consequences which occurred, the actions he took put the events in motion which led to the irreversible destruction of a tree which was the subject of this court's decision and the defendants' appeal. The plaintiff's arrangements, deliberately designed to allow him to destroy the tree within hours of the expiration of the appeal period, created the circumstance where an inadvertent error or miscalculation by the plaintiff's agent, Thrasher, could, and did, result in possible irreparable loss to the defendants. CT Page 9709 The court notes that there is no evidence from the plaintiff or Thrasher that the latter was ever informed of the importance of not acting to cut down the tree before April 30, 2002, and further notes that there has not been a single word of contrition from the plaintiff about the unfortunate events.
As set out in this court's comments when the order of contempt was issued on May 31, 2002. the premature destruction of the tree has essentially eviscerated the potential benefits of the defendants' right to appeal. The court should not stand by idly under those circumstances, nor should it appear to sanction such a loss.
ADAMS, J